Exhibit 10.5

January 30, 2002

Mr. Robert Berwanger
4606 Merchant Square
Lansdale, PA 19446

Dear Bob:

            As per our discussion, the terms of your continued employment with
RMH are as follows:

            1.    Title : Chief Operating Officer.

            2.    Base Salary : $400,000 per annum with annual salary increases
each year thereafter to be determined by the Board.

            3.    Effective Date : Monday, February 4, 2002.

            4.    Term : Three year term, with two successive one year
extensions, if agreed to by you and the Company within the appropriate time.

            5.    Options : Subject to the approval of the Board, you will be
granted options, pursuant to the RMH Teleservices Inc. 1996 Stock Incentive Plan
to purchase 75,000 RMH common shares at the closing price on the day of the
grant. The options will vest in accordance with the 1996 Stock Incentive Plan.

            6.    Annual Bonus : You may be eligible to receive an Annual Bonus
of at least $100,000.

            7.    Vacation : Four (4) weeks paid vacation annually.

            8.    Car Allowance : You will be given an annual car allowance of
$12, 000.

            9.    Benefits : You will be eligible to participate, at the
Company’s sole cost, in RMH’s benefit plans, which currently consists of
medical, dental, prescription, vision life insurance, and long term disability
insurance.

            10.    Non-Compete, Trade Secrets : You will be required to execute
a Non-Competition/Non-Solicitation Agreement, which will also include
confidentiality provisions.

            11.    Severance : If the Company terminates your employment without
Cause or if you are severed three (3) months prior or within six (6) months
following a Change of Control, as defined in your prior Employment Agreement,
dated March 1998, you shall be entitled to your then current Base Salary payable
for a period of twenty (20) months so long as you execute and do not revoke a
Separation Agreement and General Release acceptable to the Company.



--------------------------------------------------------------------------------

            Please confirm your acceptance by signing and dating the space
below. Retain one copy of the letter for yourself and return the original as
soon as possible.




    Sincerely,


        /s/ John A. Fellows       John A. Fellows
Chief Executive Officer


Accepted By:               /s/ Robert Berwanger
    1-30-2002 Robert Berwanger     Date


-2-